DRIBBEN, Judge,
concurring in result:
The staff judge advocate should have caused appellant’s statements about his counsel to have been more fully developed to ascertain whether he did in fact want to discharge his attorney and if so, to then ascertain whether there was good cause shown which would warrant severing the attorney-client relationship.** Since this was not done, I reach the same result as Judge Cook.

This responsibility was set forth in United States v, Reynolds, 19 C.M.R. 850 (A.F.B.R. 1955) as follows:
“[I]n criminal cases, and particularly in our court-martial system any attack upon the professional competency of a defense counsel in a particular case is a matter which cannot, and should not, be lightly dismissed. Particularly is this so where the case is pending review and such remarks become of record for the consideration of all persons charged with the post-trial judicial proceedings. We believe that no one will deny that when the substance of accused’s remarks in question came to the attention of the legal advisor to the convening authority, it was incumbent upon that officer to make some inquiry into the matter and to satisfy himself as to its merits before making a recommendation to his convening authority on the legal sufficiency of the case. In fact, a Staff Judge Advocate coming into information of this character who did nothing about it could well be considered derelict in his duties —a point conceded by both government and defense appellate counsel.” 19 C.M.R. at 853 (Emphasis supplied).